Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to the apparatus, classified in B08B2209/027.
II. Claims 10-20, drawn to the method, classified in B08B7/0057.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process such as a treating semiconductor substrates.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Separate status in the art, a different field of search, separate classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Mr. Jeffrey Sharp on 2/2/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 10-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 -14 are indefinite because they are not further limiting.  Specifically, applicant’s claims include limitations of “capable of” and “adapted to” which do not further limit the processing steps.  Claim 11 does not further limit the source, as any light emitting source would have the capability of killing microorganisms.  Claim 12 is indefinite because it is unclear what is meant by “adapted to different sizes of wind instruments by its design”.  Furthermore, what would the skilled artisan consider as “appropriate sizes for adaptors”. Claims 13 and 14 are indefinite because it is unclear whether applicant is positively reciting a step of cleaning the mouthpiece of barrel of the instrument.  Claims 16 and 17 are indefinite because “LED” lacks positive antecedent basis.   It is noted that claims 16-17 are dependent on claim 10.  However LED is recited in claim 15. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (KR101654168B1; machine translation).
Re claim 10, Son teaches a method of drying or sanitizing musical instruments by mounting a device 100, having a fan 30 and a light emitting device 40 with an external power supply (paragraph 31) into the barrel of a wind musical and forcing air through the body of the instrument that has been illuminated by the UV lamp (paragraphs 32, 34).   Re claim 11, the limitations are inherently met since the claim only requires the device having the capability to perform the desired function.  Since Son teaches the UV lamp, the light source inherently would have the capability of killing microorganisms.   Re claim 12, refer to the drawings, as the device 100 has a base 10 comprising a fan 30 and a light emitting source 40 adapted to the size of the wind instrument (see claim 1 and corresponding drawing).  Specifically, the device 100 is inserted inside the barrel (i.e. bell portion) of the brass instrument 200. Re claim 13, the device is adapted to cleaning and sanitize the mouthpiece given the direction of the airflow (see drawings).  Additionally, re claim 14, the device is also adapted to clean the barrel of the instrument. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR101654168B1; machine translation) in view KR102059505B1).
Son teaches the invention substantially as claimed with the exception of LED. KR102059505B1, referred hereafter as “505B1” teaches sterilizing musical instruments using UV or LED (paragraphs 12, 14, 28) for sterilization of the musical instrument to provide proper hygiene.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Son to include LED, as taught by “505B1”, for purposes of performing the same function of sterilizing the instrument to ensure proper hygiene. Re claims 16-17, Son in view of “505B1” fail to teach specifically UVC light or the specific LED wavelengths.   In the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Son in view of “505B1”, to include adjusting processing parameters, such as the wavelength frequency of the UV/LED lamp, in order to achieve the desired level of cleanliness such that proper hygiene can be maintained.
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son (KR101654168B1; machine translation).
Re claims 18-20, Son fails to teach the claimed air flow, cleaning time, or reducing the bacterial load.  In the absence of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Son to include adjusting processing parameters, such the air flow of the fan, the cleaning time, in order to achieve the desired level of cleanliness such that proper hygiene can be maintained.  Furthermore, the skilled artisan would have recognized the benefits of reducing the bacterial load such that the desired level of cleanliness can be achieved and proper hygiene can be maintained.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Acquandro et al. teach methods of cleaning musical wind instruments.  Buddy Rogers Music teaches mouthpiece care and sanitization. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc